                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    FENG-CHI SHIH-SPRING,                                 CASE NO. C18-0749-JCC
10                            Plaintiff,                    MINUTE ORDER
11           v.

12    IDS PROPERTY CASUALTY INSURANCE
      COMPANY,
13
                              Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the telephonic status conference held on April 18,
18
     2019. Having heard argument from the parties and considered the relevant record (Dkt. Nos. 17,
19
     24, 33–52) the Court ORDERS as follows:
20
                  •   The parties’ joint submission filed pursuant to Local Civil Rule 37 (Dkt. No. 24)
21
                      is GRANTED in favor of Plaintiff. Plaintiff retained Dr. Arntz in reasonable
22
                      anticipation of litigation and designated him as an expert witness pursuant to
23
                      Federal Rule of Civil Procedure 26(a)(2). Therefore, Defendant may not discover
24
                      Dr. Arntz’s draft reports or his communications with Plaintiff’s attorneys made
25
                      prior to litigation. See Fed. R. Civ. P. 26(b)(4)(B)–(C).
26


     MINUTE ORDER
     C18-0749-JCC
     PAGE - 1
 1            •   Plaintiff’s request for leave to file a motion pursuant to Federal Rule of Civil

 2                Procedure 56(d) is GRANTED. (See Dkt. Nos. 39, 40.) Plaintiff shall file a brief

 3                in support of a Rule 56(d) continuance no later than Tuesday, April 23, 2019.

 4                Defendant shall file a brief in opposition no later than Friday, April 26, 2019.

 5                The parties’ briefs shall not exceed five (5) pages. The parties may support their

 6                briefs by reference to affidavits or declarations that have been previously filed.

 7        DATED this 18th day of April 2019.

 8                                                        William M. McCool
                                                          Clerk of Court
 9
                                                          s/Tomas Hernandez
10
                                                          Deputy Clerk
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0749-JCC
     PAGE - 2
